DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 27-29, 31, 32 and 35-37 are pending in the application.  Claims 1-26, 30, 33 and 34 are cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/JP2018/024953, filed 06/09/2018 and claims priority to foreign application JP2017-128181, filed 06/30/2017.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method of treating a liver cirrhosis patient with pemafibrate is novel and unobvious over the prior art.  The closest prior art is Ishibashi (Atherosclerosis 2016 249:36-43; published 26 Feb 2016; cited by Applicants), which discloses studies of efficacy and safety of pemafibrate in treatment of dyslipidaemic patients.  The studies showed beneficial effects on TG and HDL-C compared with placebo at 0.025, 0.05, 0.1 and 0.2 mg BID. The reference does not disclose a method of treating a liver cirrhosis patient having mild or moderate cirrhosis with pemafibrate, where the claimed dosage amounts would not have been known or expected by a person of ordinary skill in the art from the disclosures of Ishabashi, or made obvious in view of this reference in combination with any other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 27-29, 31, 32 and 35-37, renumbered 1-8 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625